

Exhibit 10.2

EDISON INTERNATIONAL
2012 Long-Term Incentives
Terms and Conditions
1.
LONG-TERM INCENTIVES

The long-term incentive awards granted in 2012 (“LTI”) for eligible persons
(each, a “Holder”) employed by Edison International (“EIX”) or its participating
affiliates (the “Companies”, or individually, the “Company”) include the
following:
•
Nonqualified stock options to purchase shares of EIX Common Stock (“EIX
Options”) as described in Section 3;

•
Contingent EIX performance units (“Performance Shares”) as described in Section
4; and

•
Restricted EIX stock units (“Restricted Stock Units”) as described in Section 5.



Each of the LTI awards will be granted under the 2007 Performance Incentive Plan
(the “Plan”) and will be subject to adjustment as provided in Section 7.1 of the
Plan.
The LTI shall be subject to these 2012 Long-Term Incentives Terms and Conditions
(these “Terms”). The LTI shall be administered by the Compensation and Executive
Personnel Committee of the EIX Board of Directors (the “Committee”). The
Committee shall have the administrative powers with respect to the LTI set forth
in Section 3.2 of the Plan.
In the event EIX grants LTI to a Holder, the number of EIX Options, Performance
Shares and Restricted Stock Units granted to the Holder will be set forth in a
written award certificate delivered by EIX to the Holder.
2.
VESTING OF LTI

Subject to Sections 8 and 9 the following vesting rules shall apply to the LTI:
2.1
EIX Options. The EIX Options will vest over a four-year period as described in
this Section 2 (the “Vesting Period”). The effective “initial vesting date” will
be January 2, 2013, or six months after the date of the grant, whichever date is
later. The EIX Options will vest as follows:



•
On the initial vesting date, one-fourth of the award will vest.

•
On January 2, 2014, an additional one-fourth of the award will vest.

•
On January 2, 2015, an additional one-fourth of the award will vest.

•
On January 2, 2016, the balance of the award will vest.

2.2
Performance Shares. The Performance Shares will vest and become payable to the
extent earned as determined at the end of the three-calendar-year period
commencing on January 1, 2012, and ending December 31, 2014 (the “Performance
Period”), subject to the provisions of Section 4.



2.3
Restricted Stock Units. The Restricted Stock Units will vest and become payable
on January 2, 2015.



2.4
Continuance of Employment/Service Required. The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition for the vesting of the applicable installment of the LTI and the
rights and benefits thereunder. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Holder to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services except as
provided in Sections 8 and 9 below.












1

--------------------------------------------------------------------------------





3.    EIX OPTIONS


3.1
Exercise Price. The exercise price of an EIX Option stated in the award
certificate is the closing price (in regular trading) of a share of EIX Common
Stock on the New York Stock Exchange for the effective date of the grant.



3.2
Cumulative Exercisability; Term of Option. The vested portions of the EIX
Options will accumulate to the extent not exercised, and be exercisable by the
Holder subject to the provisions of this Section 3 and Sections 8 and 9, in
whole or in part, in any subsequent period but not later than January 3, 2022.



3.3
Method of Exercise. The Holder may exercise an EIX Option by providing written
notice to EIX on the form prescribed by the Committee for this purpose, or
completion of such other EIX Option exercise procedures as EIX may prescribe,
accompanied by full payment of the applicable exercise price. Payment must be in
cash or its equivalent acceptable to EIX. At the discretion of the Holder, EIX
Common Stock valued on the exercise date at a per-share price equal to the
closing price of EIX Common Stock on the New York Stock Exchange may be used to
pay the exercise price, provided the Company can comply with any legal
requirements. A broker-assisted “cashless” exercise may be accommodated for EIX
Options at the discretion of EIX. Until payment is accepted, the Holder will
have no rights in the optioned stock. The provisions of Section 10 must be
satisfied as a condition precedent to the effectiveness of any purported
exercise.



3.4
Automatic Exercise. Except as may otherwise be determined by the Committee in
advance of the applicable exercise date and subject to the conditions below, the
Holder's then-outstanding vested EIX Options (and any then-outstanding vested
EIX options previously granted under the Plan, the EIX Equity Compensation Plan
or the 2000 Equity Plan that are outstanding and not expired on February 22,
2012 (“Prior Options”)) shall automatically be exercised by EIX on behalf of the
Holder on the last day of the term of such options (including any shortened term
as a result of a termination of employment or in connection with a Change in
Control of EIX as provided in Articles 8 and 9), to the extent such options are
not otherwise exercised on or before that date. In connection with any automatic
exercise of outstanding vested EIX Options, EIX shall satisfy the exercise price
of the EIX Options and the minimum applicable withholding obligation by
withholding that number of EIX shares of Common Stock otherwise issuable
pursuant to the options having a value (based on the closing price of EIX Common
Stock on the New York Stock Exchange on the exercise date, or if no sales of EIX
Common Stock were reported on the New York Stock Exchange on that date, the
closing price of EIX Common Stock on the New York Stock Exchange on the next
preceding day on which sales of EIX Common Stock were reported) equal to the
exercise price of the EIX Options and the minimum applicable withholding
obligation. Outstanding vested EIX Options shall only be automatically exercised
by EIX on behalf of the Holder if (i) the EIX Options have an exercise price
that is lower than the price of a share of EIX Common Stock on the New York
Stock Exchange at the time of exercise so that the options are “in-the-money,”
(ii) EIX is capable of satisfying the exercise price of the EIX Options and the
minimum applicable withholding obligation in connection with such exercise in
the manner described in the preceding sentence, and (iii) the exercise by EIX
complies with all legal requirements applicable to EIX. This Section 3.4
controls as to any inconsistency with the Terms and Conditions applicable to the
Prior Options with respect to the subject matter of this paragraph.



4.    PERFORMANCE SHARES


4.1
Performance Shares. Performance Shares are EIX Common Stock-based units subject
to a performance vesting requirement. A target number of contingent Performance
Shares will be awarded on the initial grant date. Fifty percent (50%) of the
target number of contingent Performance Shares will be subject to a performance
measure based on the percentile ranking of EIX total shareholder return (“TSR”)
among the TSRs for the stocks comprising the Comparison Group (as defined below)
over the entire Performance Period (these contingent Performance Shares are
referred to as the “TSR Performance Shares”). The other fifty percent (50%) of
the target number of contingent Performance Shares will be subject to a
performance measure based on EIX's average core earnings per share (“EPS”) over
the entire Performance Period (these contingent Performance Shares are referred
to as the “EPS Performance Shares”). The TSR Performance Shares and EPS
Performance Shares will be increased by any additional Performance Shares
created by “reinvestment” of dividend equivalents as provided in Section 4.5.


2

--------------------------------------------------------------------------------





4.2
TSR Performance Shares. The actual amount of TSR Performance Shares to be paid
will depend on EIX's TSR percentile ranking on the Performance Measurement Date
(as defined herein). If EIX's TSR is below the 25th percentile, no TSR
Performance Shares will be paid. Twenty-five percent (25%) of the target number
of TSR Performance Shares will be paid if EIX's TSR percentile ranking is at the
25th percentile. The target number of TSR Performance Shares will be paid if
EIX's TSR rank is at the 50th percentile. Two times the target number of TSR
Performance Shares will be paid if EIX's TSR percentile ranking is at the 75th
percentile or higher. The payment multiple is interpolated for performance
between the points indicated in the preceding three sentences on a straight-line
basis with discrete intervals at every 5th percentile.



TSR is calculated using (i) the average of the closing stock prices for the
relevant stocks for the 20-trading-day period ending with the last day on which
the New York Stock Exchange is open for trading preceding the first day of the
Performance Period, and (ii) the average of the closing stock prices for the
relevant stocks for the 20-trading-day period ending with the measurement date.
The “Comparison Group” consists of the stocks comprising the Philadelphia
Utility Index as the index is constituted on the Performance Measurement Date.
If the Comparison Group consists of fewer than 20 stocks on the Performance
Measurement Date, the stock with the median TSR for the entire Performance
Period (or, if there are an even number of stocks in the Comparison Group before
giving effect to this sentence, a stock deemed to have a TSR equal to the
average TSR of the two stocks in the Comparison Group that fall in the middle of
such group when ranked based on TSR for the entire Performance Period) shall be
added back to the Comparison Group a sufficient number of times to bring the
stocks comprising the Comparison Group to 20. (For purposes of clarity, if there
are only 17 stocks in the Comparison Group before giving effect to the preceding
sentence, the stock with the median TSR for the entire Performance Period will
be added back to the Comparison Group a total of three times to bring the stocks
comprising the Comparison Group to 20.) Dividends with ex-dividend dates falling
inside the Performance Period will be included in the TSR calculations using the
assumption that reinvestment occurs on the ex-dividend date.


The Performance Measurement Date for the TSR Performance Shares will be the last
day of the Performance Period on which the New York Stock Exchange is open for
trading. As of that date, the applicable payment multiple will be determined as
provided above in this Section 4.2 based on the EIX TSR percentile ranking
achieved during the Performance Period. No payment will be made with respect to
the TSR Performance Shares unless and until the Committee has certified, by
resolution or other appropriate action in writing, that the applicable EIX TSR
percentile ranking has been accurately determined. The Committee shall not have
discretion to pay TSR Performance Shares if the minimum EIX TSR ranking is not
achieved or to pay TSR Performance Shares in excess of the amount provided above
in this Section 4.2 for the applicable EIX TSR ranking.


4.3
EPS Performance Shares. The Committee shall establish an EIX EPS target for each
of calendar 2012, 2013 and 2014, which are the three calendar years comprising
the Performance Period. The Committee shall establish the EIX EPS target for
each calendar year no later than during the first 90 days of the applicable
calendar year, and while performance relating to the EIX EPS target remains
substantially uncertain.



The actual amount of EPS Performance Shares to be paid will depend on EIX's
actual EPS performance achieved as a percentage of the EIX EPS target
established for the calendar year. If EIX's actual EPS for any calendar year is
less than eighty percent (80%) of the EIX EPS target amount for the year, the
EPS performance multiple for the calendar year will be zero (0). If EIX's actual
EPS for any calendar year is equal to eighty percent (80%) of the EIX EPS target
amount for the year, the EPS performance multiple for the calendar year will be
0.25x. If EIX's actual EPS for any calendar year is equal to one hundred percent
(100%) of the EIX EPS target amount for the year, the EPS performance multiple
for the calendar year will be 1.0x. If EIX's actual EPS for any calendar year is
greater than one hundred twenty percent (120%) of the EIX EPS target amount for
the year, the EPS performance multiple for the calendar year will be 2.0x. Each
year's EPS performance multiple is interpolated for performance between the
points indicated in the preceding three sentences on a straight-line basis with
discrete intervals at every 4th percentage point, however, the performance
multiple will be equal to the lowest multiple within each interval.

3

--------------------------------------------------------------------------------





Following the end of the Performance Period, the EPS performance multiples
achieved for each of calendar 2012, 2013 and 2014 will be averaged (determined
by including zero (0) for any year in which the EPS achieved was less than
eighty percent (80%) of the applicable target for that year), and the resulting
average EPS performance multiple achieved for the Performance Period is referred
to as the “Performance Period EPS Multiple.” The actual amount of EPS
Performance Shares to be paid will be determined by multiplying the Performance
Period EPS Multiple times the target number of EPS Performance Shares.
EPS is defined as “Core” earnings per share, a non-GAAP financial measure
derived from basic GAAP earnings per share by excluding income or loss from
discontinued operations and income or loss from significant discrete items that
are not representative of ongoing earnings.
For purposes of Section 162(m) of the Code, each of calender years 2012, 2013
and 2014 shall be treated as a separate performance period and the EIX EPS
target established for each such year shall be treated as a separate performance
goal. If EIX's actual EPS for any calendar year is equal to eighty percent (80%)
or more of the EIX EPS target amount for the year (the “EPS Performance
Threshold”), then the maximum total EPS Performance Share payment (including any
additional EPS Performance Shares created by “reinvestment” of dividend
equivalents as provided in Section 4.5) may not exceed the lesser of (1) two
hundred and fifty percent (250%) times the target number of EPS Performance
Shares or (2) the maximum share limit specified in Section 5.2.3 of the Plan
(such maximum payment, the “EPS Maximum Payment”), and the actual payment amount
determined as set forth above is a reduction of the payment below the EPS
Maximum Payment. No payment will be made with respect to the EPS Performance
Shares unless and until the Committee has certified, by resolution or other
appropriate action in writing, that the EPS Performance Threshold has been
achieved. The Committee shall not have discretion to pay EPS Performance Shares
if the EPS Performance Threshold is not achieved or to pay EPS Performance
Shares in excess of the EPS Maximum Payment.
4.4
Payment of Performance Shares. Fifty percent of the total number of Performance
Shares that are earned pursuant to Sections 4.2 and 4.3 (plus any fractional
shares) will be paid in cash. The remainder of the Performance Shares earned
will be paid on a one-for-one basis in EIX Common Stock under the Plan. The
value of each Performance Share paid in cash will be equal to the closing price
per share of EIX Common Stock on the New York Stock Exchange for the measurement
date. The cash and stock payable for the earned Performance Shares will be
delivered as soon as practicable for EIX following the Committee's certification
in Section 4.2 and Section 4.3 above, as applicable, and in all events no later
than March 15, 2015. The Performance Shares are subject to termination and other
conditions specified in Sections 8 and 9, and to the provisions of Section 10.

4.5
Dividend Equivalent Reinvestment. For each dividend on EIX Common Stock for
which the ex-dividend date falls within the Performance Period, the Holder of
Performance Shares will be credited with an additional number of target
Performance Shares. The additional number of shares added on each ex-dividend
date will be equal to (i) the per-share cash dividend paid by EIX on its Common
Stock with respect to the related ex-dividend date, multiplied by (ii) the
Holder's number of target Performance Shares (including any additional target
Performance Shares previously credited under this Section 4.5), divided by (iii)
the closing price of a share of EIX Common Stock on the related ex-dividend
date, with the result rounded to six decimal places. Any target Performance
Shares added pursuant to the foregoing provisions of this Section 4.5 will be
subject to the same vesting, payment, termination and other terms, conditions
and restrictions as the original target Performance Shares to which they relate
(including, as applicable, application of the TSR payment multiple as
contemplated by Section 4.2 or the EPS performance payment multiple as
contemplated by Section 4.3). No target Performance Shares will be added
pursuant to this Section 4.5 with respect to any target Performance Shares
which, as of the related ex-dividend date, have either become payable pursuant
to Section 4.4 or terminated pursuant to Section 8.



5.    RESTRICTED STOCK UNITS


5.1
Restricted Stock Units. Restricted Stock Units are EIX Common Stock-based units
that vest based on the passage of time. As soon as practicable for EIX following
January 2, 2015 (and in all events within 90 days after such date), EIX will
deliver to the Holder a number of shares of EIX Common Stock equal to the number
of Restricted Stock Units that have vested, except that if the Restricted Stock
Units vest pursuant to


4

--------------------------------------------------------------------------------



Section 8.3, 8.4, 8.5 or 9, the Restricted Stock Units will become payable as
provided in the applicable section below. The Restricted Stock Units are subject
to termination and other conditions specified in Sections 8 and 9, and to the
provisions of Section 10.


5.2
Dividend Equivalent Reinvestment. For each dividend declared on EIX Common Stock
with an ex-dividend date on or after the date an award of Restricted Stock Units
is granted and before all of such Restricted Stock Units either have become
payable pursuant to Section 5.1 or have terminated pursuant to Section 8 or 9,
the Holder of such award will be credited with an additional number of
Restricted Stock Units equal to (i) the per-share cash dividend paid by EIX on
its Common Stock with respect to the related ex-dividend date, multiplied by
(ii) the total number of outstanding and unpaid Restricted Stock Units
(including any Restricted Stock Units previously credited under this Section
5.2) subject to such award as of such ex-dividend date, divided by (iii) the
closing price of a share of EIX Common Stock on the related ex-dividend date,
with the result rounded to six decimal places. Any additional Restricted Stock
Units credited pursuant to the foregoing provisions of this Section 5.2 will be
subject to the same vesting, payment, termination and other terms, conditions
and restrictions as the original Restricted Stock Units to which they relate;
provided, however, that the Committee shall retain discretion to pay any
Restricted Stock Units in cash rather than shares of EIX Common Stock if and to
the extent that payment in shares would exceed the applicable share limits of
the Plan, with any fractional shares to be paid in cash. No crediting of
Restricted Stock Units will be made pursuant to this Section 5.2 with respect to
any Restricted Stock Units which, as of the related ex-dividend date, have
either been paid pursuant to Section 5.1 or terminated pursuant to Section 8 or
9.



6.    DELAYED PAYMENT OR DELIVERY OF LTI GAINS


Notwithstanding any other provision herein, Holders who are eligible to defer
salary under the EIX 2008 Executive Deferred Compensation Plan (the “EDCP”) may
irrevocably elect to defer receipt of all or a part of the cash payable in
respect of the portion of earned Performance Shares that are payable in cash
pursuant to the terms of the EDCP. To make such an election, the Holder must
submit a signed agreement in the form approved by, and in advance of the
applicable deadline established by, the Committee. In the event of any timely
deferral election, the LTI with respect to which the deferral election was made
shall be paid in accordance with the terms of the EDCP.
7.    TRANSFER AND BENEFICIARY


7.1
Limitations on Transfers. Except as provided below and in Section 10, the LTI
will not be transferable by the Holder and, during the lifetime of the Holder,
the LTI will be exercisable only by him or her. The Holder may designate a
beneficiary who, upon the death of the Holder, will be entitled to exercise the
then vested portion of the LTI during the remaining term subject to the
provisions of the Plan and these Terms.



7.2
Exceptions. Notwithstanding the foregoing, the LTI of the CEOs of EIX, Edison
Mission Group Inc., and Southern California Edison Company, and the EVPs of EIX,
are transferable to a spouse, children or grandchildren, or trusts or other
vehicles established exclusively for their benefit. Any transfer request must
specifically be authorized by EIX in writing and shall be subject to any
conditions, restrictions or requirements as the Committee may determine.
Restricted Stock Units may not, however, be transferred to the extent the
transfer would violate (and result in any tax, penalty or interest under)
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).



8.    TERMINATION OF EMPLOYMENT


8.1
General. In the event of termination of the employment of the Holder for any
reason other than those specified in Sections 8.2, 8.3, 8.4 or 9, the LTI will
terminate as follows: (i) the Holder's unvested EIX Options will terminate for
no value on the date such employment terminates, (ii) the Holder's vested EIX
Options will terminate for no value 180 days from the date on which such
employment terminated (or, if earlier, on the last day of the applicable EIX
Option term) to the extent not theretofore exercised, (iii) the Holder's
unearned Performance Shares will terminate for no value, and (iv) the Holder's
unvested Restricted Stock Units will terminate for no value. Any fractional
vested EIX Options will be rounded up to the next whole share.




5

--------------------------------------------------------------------------------



8.2
Retirement. If the Holder terminates employment on or after the first day of the
month in which he or she (i) attains age 65 or (ii) attains age 61 with five
“years of service,” as that term is defined in the Edison 401(k) Savings Plan (a
“Retirement”), then the vesting and exercise or payment provisions of this
Section 8.2 will apply.



(A)
EIX Options. The EIX Options will remain outstanding and eligible to vest;
provided, however, that in the event the Holder's Retirement occurs within
calendar 2012, the portion of the option that remains outstanding and eligible
to vest following the Holder's Retirement will be prorated by multiplying the
total number of shares subject to the option by a fraction, the numerator of
which shall be the number of whole months in calendar 2012 that the Holder was
employed by one or more of the Companies, and the denominator of which shall be
twelve (12). In no event shall the Holder be credited with services performed
during any portion of a calendar month (even if a substantial portion) if the
Holder is not employed by one of the Companies as of the last day of such
calendar month. The portion of the option not eligible to vest following the
Holder's Retirement after giving effect to the proration described in the
preceding two sentences shall terminate upon the Holder's Retirement, and the
Holder shall have no further rights with respect to such terminated portion. Any
fractional EIX Options eligible to vest under this Section 8.2 will be rounded
up to the next whole number. EIX Options that remain outstanding and eligible to
vest following Retirement will vest and become exercisable on the schedule under
which they would have been vested had the Holder not retired (one-fourth of the
option grant on the effective initial vesting date (January 2, 2013 or six
months after the date of grant, whichever is later) and an additional one-fourth
on January 2, 2014, 2015 and 2016), except that if the Holder dies, the
then-outstanding portion of the option will immediately vest and become
exercisable as of the date of the Holder's death. In the event prorated vesting
is required in connection with the Holder's Retirement, the portion of the
option that remains outstanding and eligible to vest will vest and become
exercisable first on the effective initial vesting date (up to the maximum
number of shares that would have vested and become exercisable on that date had
no termination of employment occurred) and so on until the portion of the option
that remains outstanding and eligible to vest becomes vested and exercisable,
except that if the Holder dies, the then-outstanding portion of the option will
immediately vest and become exercisable as of the date of the Holder's death.
Once exercisable, EIX Options will remain exercisable as provided in Section 3
for the remainder of the original EIX Option term.



(B)
Performance Shares. The Performance Shares will vest and become payable at the
end of the Performance Period to the extent they would have vested and become
payable if the Holder's employment had continued through the last day of the
Performance Period; provided, however, that if the Holder's Retirement occurs
within calendar 2012, the portion of the Performance Shares that will vest and
become payable will equal (i) the portion that would have vested and become
payable if the Holder's employment had continued through the last day of the
Performance Period, multiplied by (ii) a fraction, the numerator of which shall
be the number of whole months in calendar 2012 that the Holder was employed by
one or more of the Companies, and the denominator of which shall be twelve (12),
with the result rounded to six decimal places. For this purpose, the number of
“whole months” shall be calculated as provided in Section 8.2(A) above.
Performance Shares will be payable to the Holder on the payment date specified
in Section 4.4 to the extent, as applicable, of the EIX TSR ranking achieved as
specified in Section 4.2 or the Performance Period EPS Multiple achieved as
specified in Section 4.3. Any fractional Performance Shares vested under this
Section 8.2(B) will be paid in cash. Any unvested Performance Shares (after
application of the foregoing vesting provisions) will terminate for no value.



(C)
Restricted Stock Units. The Restricted Stock Units will remain outstanding and
eligible to vest following the Holder's Retirement and will vest and be payable
on or as soon as practicable for EIX following January 2, 2015 (and in all
events within 90 days after such date); provided, however, that in the event the
Holder's termination of employment occurs within calendar 2012, the number of
Restricted Stock Units that remain outstanding and eligible to vest following
the Holder's Retirement will be prorated by multiplying the total number of
Restricted Stock Units subject to the award by a fraction, the numerator of
which shall be the number of whole months in calendar 2012 that the Holder was
employed by one or more of the Companies, and the denominator of which shall be
twelve (12), with the result rounded to six decimal places. In no event shall
the Holder be credited with services


6

--------------------------------------------------------------------------------



performed during any portion of a calendar month (even if a substantial portion)
if the Holder is not employed by one of the Companies as of the last day of such
calendar month. Any fractional Restricted Stock Units vested under this Section
8.2(C) will be paid in cash. Any Restricted Stock Units not eligible to vest
following the Holder's Retirement (after application of the foregoing vesting
provisions) will terminate for no value. Notwithstanding the foregoing
provisions, if the Holder dies after Retirement and prior to the date the then
outstanding Restricted Stock Units are paid, the then outstanding Restricted
Stock Units will vest and be paid as soon as practicable for EIX (and in all
events within 90 days) following the date of the Holder's death.


8.3
Death or Disability. If, prior to the Holder's termination of employment with a
Company, the Holder dies or incurs a “disability” (as such term is defined for
purposes of Section 409A of the Code), the provisions of this Section 8.3 will
apply.

(A) EIX Options. Any unvested EIX Options will immediately vest. The EIX Options
will be exercisable immediately as of the date of such termination and will
remain exercisable as provided in Section 3 for the remainder of the original
EIX Option term.


(B) Performance Shares. The Performance Shares will vest and become payable at
the end of the Performance Period as provided in Section 4.4 to the extent they
would have vested and become payable if the Holder's employment had continued
through the last day of the Performance Period.


(C) Restricted Stock Units. Any unvested Restricted Stock Units will immediately
vest and become payable as soon as practicable for EIX (and in all events within
90 days) after the date of the Holder's death or disability, as applicable.


8.4
Involuntary Termination Not for Cause. Except as may otherwise be provided in
Section 9, upon involuntary termination of the Holder's employment by his or her
employer not for cause (and other than due to the Holder's death or disability),
the provisions of this Section 8.4 shall apply.



(A)
EIX Options. Unvested EIX Options will vest to the extent necessary to cause the
aggregate number of shares subject to vested EIX Options (including any shares
acquired pursuant to previously exercised EIX Options) to equal the number of
shares granted multiplied by a fraction (not greater than 1), the numerator of
which is the number of weekdays in the period from January 1 of the year of
grant of the award through the one-year anniversary of the Holder's last day of
employment prior to termination of the Holder's employment, and the denominator
of which is the number of weekdays in the four calendar years 2012-2015. The
Holder will have one year following the date of termination in which to exercise
the EIX Options, or until the end of the EIX Option term, whichever occurs
earlier. The Holder's vested options will terminate for no value at the end of
such period to the extent not theretofore exercised. The portion of the option
not eligible to vest following the termination of the Holder's employment after
giving effect to the proration described in this Section 8.4(A) shall terminate
upon the termination of the Holder's employment, and the Holder shall have no
further rights with respect to such terminated portion. Any fractional EIX
Options vested under this Section 8.4(A) will be rounded up to the next whole
number.



Notwithstanding anything to the contrary in the preceding paragraph, if the
Holder qualifies for Retirement (as defined in Section 8.2) at the time of the
termination of the Holder's employment, or if the Holder would have satisfied
the requirements for Retirement if an extra year of service and age were
applied, EIX Options will (i) vest (without any proration) and become
exercisable on the schedule specified in Section 8.2 and (ii) remain exercisable
for the remainder of the original EIX Option term.


(B)
Performance Shares. The Performance Shares will vest with respect to (i) the
number of Performance Shares that would have vested and become payable if the
Holder's employment had continued through the last day of the Performance
Period, multiplied by (ii) a fraction (not greater than 1), the numerator of
which is the number of weekdays the Holder was employed by EIX or a subsidiary
from January 1, 2012 through the one-year anniversary of the Holder's last day
of employment prior to termination of the Holder's employment, and the
denominator of which is the number of weekdays in


7

--------------------------------------------------------------------------------



the three calendar years 2012-2014. Such vested Performance Shares will be
payable to the Holder as provided in Section 4.4 to the extent, as applicable,
of the EIX TSR ranking achieved as provided in Section 4.2 or the Performance
Period EPS Multiple achieved as specified in Section 4.3. Any fractional
Performance Shares vested under this Section 8.4(B) will be rounded up to the
next whole number. Any unvested Performance Shares (after application of the
foregoing vesting provisions) will terminate for no value as of the date of the
Holder's termination of employment...


Notwithstanding anything to the contrary in the preceding paragraph, if the
Holder qualifies for Retirement (as defined in Section 8.2) at the time of the
termination of the Holder's employment, or if the Holder would have satisfied
the requirements for Retirement if an extra year of service and age were
applied, the Performance Shares will vest (without proration) and become payable
at the end of the Performance Period as provided in Section 4.4 to the extent
they would have vested and become payable if the Holder's employment had
continued through the last day of the Performance Period.


(C)
Restricted Stock Units. The Restricted Stock Units will vest to the extent
necessary to cause the aggregate number of vested Restricted Stock Units to
equal the number of Restricted Stock Units subject to the award multiplied by a
fraction (not greater than 1), the numerator of which is the number of weekdays
in the period from January 1 of the year of grant of the award through the
one-year anniversary of the Holder's last day of employment prior to termination
of the Holder's employment, and the denominator of which is the number of
weekdays in the three calendar years 2012-2014. Any fractional Restricted Stock
Units vested under this Section 8.4(C) will be rounded up to the next whole
number. Any unvested Restricted Stock Units (after application of the foregoing
vesting provisions) will terminate for no value as of the date of the Holder's
termination of employment. Vested Restricted Stock Units will be paid as soon as
practicable for EIX (and in all events within 90 days) following the date of the
Holder's Separation from Service, if the Separation from Service occurs prior to
any other applicable payment event otherwise provided for in these Terms. For
purposes of the LTI, a “Separation from Service” means the Holder's “separation
from service” with the Company as that term is used for purposes of Section 409A
of the Code.



Notwithstanding anything to the contrary in the preceding paragraph, if the
Holder qualifies for Retirement (as defined in Section 8.2) at the time of the
termination of the Holder's employment, the Restricted Stock Units will vest
(without any proration) and become payable at the same time provided for in
Section 8.2(C). In addition, and notwithstanding anything to the contrary in the
preceding paragraph, if the Holder would have satisfied the requirements for
Retirement at the time of the termination of the Holder's employment if an extra
year of service and age were applied, the Restricted Stock Units will vest
(without any proration) and become payable as soon as practicable for EIX (and
in all events within 90 days) following the date of the Holder's Separation from
Service, if the Separation from Service occurs prior to any other applicable
payment event otherwise provided for in these Terms.


(D)
Conditions of Benefits. Notwithstanding the foregoing provisions, if at the time
of the Holder's involuntary termination the Holder is covered by a severance
plan of EIX or any of its affiliates, the Holder shall be entitled to the
accelerated vesting provided in this Section 8.4 only if the Holder satisfies
the applicable conditions for receiving severance benefits under that plan
(including, without limitation, any requirement to execute and deliver a release
of claims) in connection with such involuntary termination. In the event that
such conditions are not satisfied, the provisions of Section 8.1 above shall
apply, and the Holder shall not be entitled to any accelerated vesting under
this Section 8.4.



8.5
Effect of Change of Employer. For purposes of the LTI only, involuntary
termination of employment will be deemed to occur on the date the Holder's
employing company is no longer a member of the EIX controlled group of
corporations as defined in Section 1563(a) of the Code, regardless of whether
the Holder's employment continues with that entity or a successor entity outside
of the EIX controlled group. A termination of employment will not be deemed to
occur for purposes of the LTI if a Holder's employment by one EIX Company
terminates but immediately thereafter the Holder is employed by another EIX
Company.






8

--------------------------------------------------------------------------------



9.
CHANGE IN CONTROL; EARLY TERMINATION OF LTI



Notwithstanding any other provision herein, in the event of a Change in Control
of EIX (as defined in Section 9.6), the provisions of this Section 9 will apply.
9.1
EIX Options. In the event the EIX Options are to terminate pursuant to Section
7.2 of the Plan in connection with a Change in Control of EIX, then upon (or, as
may be necessary to effect the acceleration, immediately prior to) the Change in
Control of EIX the then-outstanding and unvested EIX Options will become fully
vested; provided, however, that this automatic acceleration provision will not
apply with respect to any EIX Options to the extent the Committee has made a
provision for the substitution, assumption, exchange or other continuation of
the EIX Options. In the event of such a termination where the Committee has not
provided for a cash settlement of the EIX Options as described below, the Holder
of each EIX Option that is to be so terminated will be given reasonable advance
notice of the impending termination and a reasonable opportunity to exercise
such EIX Option in accordance with its terms before such termination (except
that in no event will more than 10 days' notice of the accelerated vesting and
impending termination be required). The Committee may provide, as to each EIX
Option that is to be terminated in connection with a Change in Control of EIX,
to settle the EIX Option by a cash payment to the Holder of such option based
upon the distribution or consideration payable to the holders of the EIX Common
Stock upon or in respect of such event, such cash payment to be made as soon as
practicable for EIX after the Change in Control of EIX.

9.2
Performance Shares. In the event the Performance Shares are to terminate
pursuant to Section 7.2 of the Plan in connection with a Change in Control of
EIX, then the Performance Period for all outstanding Performance Shares will be
shortened so that the Performance Period will be deemed to have ended on the
last day prior to such Change in Control of EIX, and the Performance Shares that
will vest and become payable will be determined in accordance with Section 4.2
(TSR Performance Shares) or 4.3 (EPS Performance Shares) based on such shortened
Performance Period (and, with respect to the EPS Performance Shares, after
giving effect to a proportionate adjustment by the Committee to the EIX EPS
target established for the year in which the Change in Control of EIX occurs to
pro-rate such target for the portion of such year elapsed through the last day
prior to such Change in Control of EIX); provided, however, that this automatic
acceleration provision will not apply with respect to any Performance Shares to
the extent the Committee has made a provision for the substitution, assumption,
exchange or other continuation of the Performance Shares. Any Performance Shares
that become subject to a shortened Performance Period pursuant to this Section
9.2 shall be paid, to the extent such Performance Shares become vested and
payable after giving effect to the first sentence of this Section 9.2, to the
Holder in cash as soon as practicable for EIX (and in all events within 74 days
) after the date of the Change in Control of EIX, and any such Performance
Shares that do not become vested and payable shall terminate for no value as of
the date of the Change in Control of EIX.

9.3
Restricted Stock Units. This Section 9.3 applies to the Restricted Stock Units
notwithstanding anything to the contrary in Section 7.2 of the Plan. The
Committee may not exercise any discretion to change the payment date(s) of the
Restricted Stock Units except as otherwise expressly provided in this Section
9.3 or as otherwise compliant with (so as to not result in any tax, penalty or
interest under) Section 409A of the Code. The Restricted Stock Units may only be
terminated in connection with a Change in Control of EIX to the extent the
termination satisfies the requirements of Treasury Regulation Section
1.409A-3(j)4(ix) (Plan Terminations and Liquidations). In the event the
Restricted Stock Units are to terminate in connection with such an event, then
upon (or, as may be necessary to effect the acceleration, immediately prior to)
the Change in Control of EIX, the then-outstanding and unvested Restricted Stock
Units will become fully vested. In the event the Restricted Stock Units are not
to be so terminated in connection with such an event, the Committee shall make
provision for the substitution, assumption, exchange or other continuation of
the Restricted Stock Units in a manner that is compliant with (and does not
result in any tax, penalty or interest under) Section 409A of the Code and the
Restricted Stock Units shall be paid at the first applicable time otherwise
provided in these Terms.

9.4
Severance Plan Benefits. If a Holder is a participant in the EIX 2008 Executive
Severance Plan (or any similar successor plan) and experiences a Qualifying
Termination Event as defined in the EIX 2008 Executive Severance Plan (or a
similar employment termination under a successor plan) associated with a


9

--------------------------------------------------------------------------------



Change in Control as defined in the EIX 2008 Executive Severance Plan (or any
similar successor plan), then (i) the Holder's outstanding EIX Options will
immediately vest, (ii) the Holder will have two years following the date of
termination in which to exercise such EIX options if the Holder is a Senior Vice
President, President or other officer designated by the Chief Executive Officer
of EIX to be in Executive Compensation Band D or above (three years if the
Holder is the Chief Executive Officer of EIX, Southern California Edison
Company, or Edison Mission Group Inc., or the General Counsel or Chief Financial
Officer of EIX), in each case subject to earlier termination at the end of the
applicable option term or as provided in Section 9.1 above, (iii) any then
outstanding Performance Shares shall be treated as provided for in Section
8.3(B) above, if the applicable performance period has not been shortened
pursuant to Section 9.2 above, and (iv) any then outstanding Restricted Stock
Units will immediately and fully vest, and will be paid as soon as practicable
for EIX (and in all events within 90 days) following the date of the Holder's
Separation from Service, if vesting had not otherwise been triggered by Section
9.3 above.
9.5
Other Acceleration Rules. Any acceleration of LTI pursuant to this Section 9
will comply with applicable legal requirements and, if necessary to accomplish
the purposes of the acceleration or if the circumstances require, may be deemed
by the Committee to occur within a limited period of time not greater than 30
days prior to the Change in Control of EIX. Without limiting the generality of
the foregoing, the Committee may deem an acceleration to occur immediately prior
to the applicable event and/or reinstate the original terms of a LTI if the
event giving rise to acceleration does not occur.

9.6
Definition of Change in Control of EIX. A “Change in Control of EIX” shall be
deemed to have occurred as of the first day, after the date of grant, that any
one or more of the following conditions shall have been satisfied:

(A)
Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of EIX) becomes the Beneficial Owner, directly or
indirectly, of securities of EIX representing thirty percent (30%) or more of
the combined voting power of EIX's then outstanding securities. For purposes of
this clause, “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, except that such
term shall not include one or more underwriters acquiring newly-issued voting
securities (or securities convertible into voting securities) directly from EIX
with a view towards distribution; and the term “Beneficial Owner” shall mean as
defined under Rule 13d-3 promulgated under the Exchange Act.



(B)
On any day after the date of grant (the “Reference Date”) Continuing Directors
cease for any reason to constitute a majority of the Board. A director is a
“Continuing Director” if he or she either:



(i)
was a member of the Board on the applicable Initial Date (an “Initial
Director”); or

(ii)
was elected to the Board, or was nominated for election by EIX's shareholders,
by a vote of at least two-thirds (2/3) of the Initial Directors then in office.

A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (b) above if
his or her election, or nomination for election by EIX's shareholders, was
approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the later of (A) the date of grant or (B) the
date that is two (2) years before the Reference Date.
(C)
EIX is liquidated; all or substantially all of EIX's assets are sold in one or a
series of related transactions; or EIX is merged, consolidated, or reorganized
with or involving any other corporation, other than a merger, consolidation, or
reorganization that results in the voting securities of EIX outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of EIX (or such surviving entity) outstanding immediately after such
merger, consolidation, or reorganization. Notwithstanding the foregoing, a
bankruptcy of EIX or a sale or spin-off of an affiliate of EIX (short of a
dissolution of EIX or a liquidation of substantially all of EIX's assets,
determined on an aggregate basis) will not constitute a Change in Control of
EIX.


10

--------------------------------------------------------------------------------





(D)
The consummation of such other transaction that the Board may, in its discretion
in the circumstances, declare to be a Change in Control of EIX for purposes of
the Plan.



10.
TAXES AND OTHER WITHHOLDING



Upon any exercise, vesting, payment or other taxable event with respect to any
LTI, the Company shall have the right at its option to:
•
require the Holder (or the Holder's personal representative or beneficiary, as
the case may be) to pay or provide for payment of at least the minimum amount of
any taxes which the Company may be required to withhold with respect to such LTI
event or payment; or

•
deduct from any amount otherwise payable in cash to the Holder (or the Holder's
personal representative or beneficiary, as the case may be) the minimum amount
of any taxes which the Company may be required to withhold with respect to such
cash payment.



To the extent that the payment of any LTI pursuant to exercise or vesting
requires tax withholding and a sufficient amount of cash (not otherwise
deferred) is not generated from the underlying transaction to satisfy such
withholding obligations, EIX shall (except as provided below) substitute a cash
award for a number of shares of Common Stock otherwise issuable pursuant to the
LTI, rounded up to the next whole share for fractional shares, valued in a
consistent manner at their fair market value as of the date of such exercise or
vesting, necessary to satisfy the minimum applicable withholding obligation in
connection with such transaction to the extent that such withholding amount
exceeds the amount of cash generated from the underlying transaction and not
otherwise deferred. In no event shall the shares withheld exceed the minimum
whole number of shares required for tax withholding under applicable law. If for
any reason EIX cannot or elects not to satisfy such withholding obligations in
such manner, or if a tax withholding obligation arises in any other
circumstances, the Company shall have the right to satisfy such withholding
obligations, or require the Holder to satisfy such withholding obligations, as
otherwise provided above.
To the extent that the payment of any LTI pursuant to exercise or vesting
requires Garnishment Payments by the Company, and a sufficient amount of cash is
not generated by the underlying transaction to satisfy the Garnishment Payment
obligations arising from such transaction, the Company shall substitute a cash
award for a number of shares of Common Stock otherwise issuable pursuant to the
LTI, rounded up to the next whole share for fractional shares, having a fair
market value on the date of exercise or vesting equal to the amount required by
any Garnishment, less any cash received and not deferred in connection with such
transaction. For this purpose, “Garnishment” means garnishment orders, levies,
and other assessments imposed by legal authority and “Garnishment Payments”
means payments required by the Company pursuant to any such Garnishment.
11.
CONTINUED EMPLOYMENT



Nothing in the award certificate or these Terms will be deemed to confer on the
Holder any right to continue in the employ of any Company or interfere in any
way with the right of the Companies to terminate his or her employment at any
time.
12.
INSIDER TRADING; SECTION 16



12.1
Insider Trading. Each Holder shall comply with all EIX notice, trading and other
policies regarding transactions in and involving EIX securities (including,
without limitation, policies prohibiting insider trading).



12.2
Section 16. If an LTI is granted to a person who later becomes subject to the
provisions of Section 16 of the Exchange Act (“Section 16”) in respect of EIX,
the LTI will immediately and automatically become subject to the requirements of
Rule 16b-3(d) and/or 16b-3(e) ( the “Rule”) and may not be exercised, paid or
transferred until the Rule has been satisfied. In its sole discretion, the
Committee may take any action to assure compliance with the requirements of the
Rule, including withholding delivery to Holder (or any other person) of any
security or of any other payment in any form until the requirements of the Rule
have


11

--------------------------------------------------------------------------------



been satisfied. The Secretary of EIX may waive compliance with the requirements
of the Rule if he or she determines the transaction to be exempt from the
provisions of paragraph (b) of Section 16.


12.3
Notice of Disposition. The Holder agrees that if he or she should plan to
dispose of any shares of stock acquired on the exercise or payment of LTI awards
(including a disposition by sale, exchange, gift or transfer of legal title) and
the Holder is a person who is required to preclear EIX securities transactions,
the Holder will notify EIX prior to such disposition.



13.
AMENDMENT



The LTI are subject to the terms of the Plan, as it may be amended from time to
time. EIX reserves the right to amend these Terms from time to time to the
extent that EIX reasonably determines that the amendment is necessary or
advisable to comply with applicable laws, rules or regulations or to preserve
the intended tax consequences of the applicable LTI. The LTI may not otherwise
be amended or terminated (by amendment to or of the Plan or otherwise) in any
manner materially adverse to the rights of the Holder of the affected LTI
without such Holder's consent.
14.
MISCELLANEOUS



14.1
Force and Effect. The various provisions herein are severable in their entirety.
Any determination of invalidity or unenforceability of any one provision will
have no effect on the continuing force and effect of the remaining provisions.

14.2
Governing Law. These Terms will be construed under the laws of the State of
California.



14.3
Notice. Unless waived by EIX, any notice required under or relating to the LTI
must be in writing, with postage prepaid, addressed to: Edison International,
Attn: Corporate Secretary, P.O. Box 800, Rosemead, CA 91770.



14.4
Construction. These Terms shall be construed and interpreted to comply with
Section 409A of the Code. Additionally, when any provision of this document
refers to a date, including a date implied by the end of a specified period, and
that date falls on a holiday or weekend, the date shall be deemed to be the
immediately preceding business day on which the New York Stock Exchange is open,
except that the last day of the Performance Period shall occur on December 31,
2014 and in no event shall the term of an EIX Option extend beyond its maximum
10-year term. Any determination of trading price or fair market value for
purposes of these Terms shall be made consistent with the resolutions adopted by
the EIX Board of Directors on July 19, 2001 entitled “Fair Market Value Measure
for Equity-Based Awards.” EIX Options and Performance Shares are intended to
qualify as performance-based compensation exempt from the deductibility
limitations of Section 162(m) of the Code and these Terms shall be construed and
interpreted consistent with that intent.



14.5
Transfer Representations. The Holder agrees that any securities acquired by him
or her hereunder are being acquired for his or her own account for investment
and not with a view to or for sale in connection with any distribution thereof
and that he or she understands that such securities may not be sold,
transferred, pledged, hypothecated, alienated, or otherwise assigned or disposed
of without either registration under the Securities Act of 1933 or compliance
with the exemption provided by Rule 144 or another applicable exemption under
such act.



14.6
Award Not Funded. The Holder will have no right or claim to any specific funds,
property or assets of the Companies as to any award of LTI.



14.7
Section 409A. Notwithstanding any provision of these Terms to the contrary, if
the Holder is a “specified employee” as defined in Section 409A of the Code, the
Holder shall not be entitled to any payment with respect to any LTI subject to
Section 409A in connection with the Holder's Separation from Service until the
earlier of (a) the date which is six (6) months after the Holder's Separation
From Service for any reason other than the Holder's death, or (b) the date of
the Holder's death. Any amounts otherwise payable to the Holder following the
Holder's Separation From Service that are not so paid by reason of this Section
14.7 shall be paid as soon as practicable for EIX (and in all events within
ninety (90) days) after the date that is


12

--------------------------------------------------------------------------------





six (6) months after the Holder's Separation From Service (or, if earlier, the
date of the Holder's death). The provisions of this Section 14.7 shall only
apply if, and to the extent, required to comply with Section 409A of the Code.


14.8
Claw-Back. Notwithstanding any provision of these Terms to the contrary, the
LTI, as well as any shares of Common Stock, cash or other property that may be
issued, delivered or paid in respect of the LTI, as well as any consideration
that may be received in respect of a sale or other disposition of any such
shares or property, shall be subject to any recoupment, “clawback” or similar
provisions of applicable law, as well as any recoupment, “clawback” or similar
policies of the Company that may be in effect from time to time.






13